Citation Nr: 1106984	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-11 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for thoracolumbar spine 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from October 2001 to October 
2006.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 2007, a statement of the 
case was issued in February 2009, and a substantive appeal was 
received in April 2009.


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability.  

2.  Resolving reasonable doubt in the Veteran's favor, his 
current thoracic strain with lumbar compression fracture and mild 
scoliosis had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss disability are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for thoracic strain with 
lumbar compression fracture and mild scoliosis are met.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in January 2007.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The notice required by Dingess, concerning effective date and 
degree of disability, was provided.

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran examinations in February 
2007; obtained a medical opinion as to the severity of hearing 
loss disability; and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Pertinent criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

For VA compensation and pension purposes, impaired hearing will 
be considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2008).  

Hearing loss

Service treatment records are silent for treatment or diagnosis 
of hearing loss disability.  

In August 2001, pure tone thresholds, in decibels, were as 
follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
5
10
10
LEFT
25
0
5
15
10

In March 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
15
0
LEFT
30
15
15
20
20

On VA examination in February 2007, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
15
LEFT
25
20
20
20
20

Speech recognition scores, using the Maryland CNC test, were 96 
percent in each ear

Based on the evidence, the Board concludes that the Veteran does 
not have a current hearing loss disability of either ear.  None 
of his puretone thresholds are at least 40 decibels in either ear 
and he does not have at least 3 thresholds which are 26 decibels 
or greater in either ear.  In the absence of a current 
disability, service connection can not be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 143-144 (1992).  Accordingly, service connection 
is not warranted for bilateral hearing loss disability.  While 
the Veteran may feel that he has bilateral hearing loss 
disability, the audiometric requirements for a finding of hearing 
loss disability are not met, and they must be, in order for the 
Board to find that he has current hearing loss disability.  
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The 
preponderance of the evidence is against the claim and there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Thoracolumbar spine

The Veteran filed this claim along with others in December 2006, 
less than 2 months after service discharge.  He did not report 
any post-service treatment at the time.  He stated that he had a 
lower back problem which developed while he was on active duty 
from 2001 to 1006.  Service treatment records are silent for 
reference to thoracolumbar spine problems, and in February 2005, 
the Veteran denied having had back pain during deployment or 
currently.  On VA examination in February 2007, the Veteran 
reported that he had had a lower back condition since 2004.  He 
reported stiffness, as well as mid back pain since 2004, about 4 
times per week for 8 hours.  He had limited range of motion and 
the diagnosis was thoracic strain with lumbar compression 
fracture and scoliosis.  X-rays revealed a wedge compression of 
L2 and a scoliosis of the lumbar spine.  There were no lytic or 
blastic lesions or evidence of arthropathy, and disc spaces were 
preserved.  

A June 2009 private medical record noted the Veteran's report of 
in-service back injury in November 2005 at the time of a right 
knee injury.  Service treatment records show extensive treatment 
for knee problems but no back problems.  A CT scan in June 2009 
revealed mild multilevel degenerative changes and L2 wedging.

Based on the record, the Board will allow service connection for 
thoracic strain with lumbar compression fracture and mild 
scoliosis.  While this was not reported in service treatment 
records, the Veteran filed his claim less than 2 months after 
service discharge and manifestations were evident during the 
Veteran's first VA examination in February 2007, about 6 months 
post-service.  The Board will accept the Veteran's indications 
that he had had a back problem in service and continuing 
manifestations between then and February 2007, when it is 
medically documented.  The only other likely scenario would be a 
post-service injury and there is no indication of that in the 
record.  Reasonable doubt is resolved in the Veteran's favor.  
38 U.S.C.A. § 5107.  


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for thoracic strain with lumbar compression 
fracture and mild scoliosis is granted.  



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


